UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1894



LEWIS R. DODDS,

                                              Plaintiff - Appellant,

          and

COMMERCIAL ENERGIES,    INCORPORATED;    GREGORY
KELLAM SCOTT,

                                                          Plaintiffs,

          versus

UNITED AIRLINES, INC., a Delaware corporation;
METROPOLITAN WASHINGTON AIRPORTS AUTHORITY;
JANELLE MCARTHUR; CHRISTOPHER D. SMEAL; R. P.
HARRIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-93-120-A)


Submitted:   September 10, 1996         Decided:   September 26, 1996

Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Lewis R. Dodds, Appellant Pro Se. Kimberly Anne Newman, HUNTON &
WILLIAMS, Washington, D.C.; Thomas J. Byrne, Barry Alan Schwartz,
BYRNE, KIELY & WHITE, Denver, Colorado, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying
relief on his 42 U.S.C. § 1985(3) (1994) claim. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dodds v. United Airlines, Inc., No. CA-93-120-A (E.D. Va.
Mar. 15, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2